Case: 10-60366 Document: 00511385576 Page: 1 Date Filed: 02/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2011
                                     No. 10-60366
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TIMUR IZZATOV, also known as Timur Izztov,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A055 100 116


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Petitioner Timur Izzatov, a native and citizen of Uzbekistan, petitions this
court for a review of a decision by the Board of Immigration Appeals (BIA)
dismissing his appeal of an order of the immigration judge (IJ) denying his
application for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). The IJ denied Izzatov’s application after finding that he
was not credible. The BIA upheld the IJ’s adverse credibility determination and
affirmed the IJ’s decision ordering Izzatov’s removal.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       Case: 10-60366 Document: 00511385576 Page: 2 Date Filed: 02/17/2011

                                   No. 10-60366

        Izzatov maintains that, contrary to the IJ’s and BIA’s findings, he
presented credible testimony in support of his claims for relief from removal.
The REAL ID Act (the Act) amended the standards for assessing credibility
determinations in cases involving applications for asylum, withholding of
removal, and other relief from removal filed after the Act’s May 11, 2005,
effective date. See REAL ID Act §§ 101(a)(3), (c), (h)(2), Pub.L. 109-13, 119 Stat.
302.    As Izzatov filed his application for immigration relief after the Act’s
effective date, the new credibility standards apply in his case.
        Under the Act, an applicant’s testimony, alone, may be sufficient to
sustain the burden of proving eligibility for asylum, “but only if the applicant
satisfies the trier of fact that his testimony is credible, is persuasive, and refers
to specific facts sufficient to demonstrate that the applicant is a refugee.”
8 U.S.C. § 1158(b)(1)(B)(ii). “[A]n IJ may rely on any inconsistency or omission
in making an adverse credibility determination.” Wang v. Holder, 569 F.3d 531,
538 (5th Cir. 2009) (internal quotation marks and citation omitted). On review,
we defer “to an IJ’s credibility determination unless, from the totality of the
circumstances, it is plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Id. (internal quotation marks and citation omitted).
        The IJ delineated four areas with which it based its adverse credibility
determination.    First, the IJ found Izzatov’s allegation that all Uzbekistan
citizens who became LPRs in another country are subject to imprisonment for
treason upon their return to Uzbekistan inherently implausible. Second, the IJ
determined that Izzatov’s written and oral statements concerning the stolen
motorcycle incident were inconsistent. Third, the IJ determined that Izzatov’s
accounts of “the torture he suffered at the hands of the police were not
sufficiently detailed to provide a coherent and plausible account of the basis of
his fear.” Lastly, the IJ found that Izzatov “was unresponsive, vague or evasive
in his response to several questions from the Court.”



                                         2
    Case: 10-60366 Document: 00511385576 Page: 3 Date Filed: 02/17/2011

                                  No. 10-60366

      Izzatov offers only bare assertions that the IJ’s credibility determination
was based on incorrect and mistaken assumptions and speculation. This is
insufficient to establish that the IJ’s credibility determination is not supported
by substantial evidence. After reviewing the record, and from the totality of the
circumstances, it is not obvious that no reasonable factfinder could make such
an adverse credibility ruling. See id. Therefore, we will not disturb the IJ’s
credibility determination. Id. Without credible evidence, there was no basis on
which to grant asylum, withholding or removal, or protection under the CAT.
See Zhang v. Gonzales, 432 F.3d 339, 343-44 (5th Cir. 2005); Efe v. Ashcroft, 293
F.3d 899, 907-08 (5th Cir. 2002); Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994); 8
U.S.C. § 1158(b)(1)(B)(ii); 8 CFR § 208.16(c)(2).
      Izzatov’s petition for review is DENIED.




                                        3